Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the following features of claim 1:
receiving, from a first sensor of at least two sensors, a first sensor data comprising at least one time-series observation representing at least a first activity and a second activity;
receiving, from a second sensor of the at least two sensors, a second sensor data comprising at least one time-series observation representing the first activity and the second activity;
generating, by the processor, a first model for the first activity involving a first progression through a plurality of states indicated by at least a portion of the first sensor data;
generating, by the processor, a second model for the second activity involving a second progression through a plurality of states indicated by at least a portion of the first sensor data;
generating, by the processor, a third model for the first activity involving a third progression through a plurality of states indicated by at least a portion of the second sensor data;
generating, by the processor, a fourth model for the second activity involving a fourth progression through a plurality of states indicated by at least a portion of the second sensor data;
receiving, from the first sensor, a third sensor data comprising at least one time-series observation representing at least the first activity and the second activity;
receiving, from the second sensor, a fourth sensor data comprising at least one time-series observation representing at least the first activity and the second activity;
determining, using the processor, a likelihood that the first model generated at least a portion of the third sensor data, a likelihood that the second model generated at least a portion of the third sensor data, a likelihood that the third model generated at least a portion of the fourth sensor data, and a likelihood that the fourth model generated at least a portion of the fourth sensor data;
calculating, using the processor, a pair-wise distance between each sensor-specific determined likelihood to obtain calculated distances;
grouping, using the processor, the calculated distances for the likelihoods involving the first sensor, and grouping, using the processor, the calculated distances for the likelihoods involving the second sensor, to obtain grouped calculated distances, and
determining, using the processor, a first relevance of the first sensor and a second relevance of the second sensor for capturing the first activity and the second activity by executing a regression model using the grouped calculated distances, wherein one of the first sensor and the second sensor is included in an arrangement of sensors used to monitor the space based on the first relevance and the second relevance determined using the processor and the other of the first sensor and the second sensor is excluded in the arrangement of sensors used to monitor the space based on the first relevance and the second relevance determined using the processor.


For example, Bischoff (US 2009/0315733) discloses using sensors to monitor an individual within a residence, but does not expressly disclose the above claimed features.
For example, Demiralp (US 10,182,746) discloses decoupling a wearable sensor's location on a user from the body movements desired to be measured by the sensor, but does not expressly disclose the above claimed features.
For example, Jangle (US 2011/0066383) discloses identifying an activity of an animate or inanimate object are disclosed. One method includes identifying each elemental motion of a sequence of elemental motions of a device attached to the animate or inanimate object, but does not expressly disclose the above claimed features.
For example, Kusens (US 20170193177) a location identification system analyzes information received corresponding to a device detected in a room of a patient, but does not expressly disclose the above claimed features.
For example, Stamatakis (US 9,551,594) discloses a universal sensor interface enables selective coupling of one or more sensor module units to a wireless node, but does not expressly disclose the above claimed features.

As such, claim 1 is in condition for allowance. 
Claim 16 is a method claim with similar limitations as claim 1 and is thus in condition for allowance for at least this reason. 
Claim 18 is a system claim with similar limitations as claim 1 and is thus in condition for allowance for at least this reason. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        8/03/2021